Me. Presiding Justice Brown delivered the opinion of the court. It is sufficient in deciding this case to say that the plaintiff below, defendant in error here, so far as appears by the “Statement of Facts” in the Transcript of the Record, failed to show any liability of the defendant to him. According to the testimony of all parties heard, including the plaintiff himself, he was hired by one Perry to do work on Mayer’s premises. But the evidence also showed without contradiction that Perry had made a contract with Mayer for the work done and had been paid most of the contract price before the defendant knew that the plaintiff was working on the premises, and all of it before the plaintiff asked him for money for his work. The suit is not brought under section 28 of the Mechanic’s Lien Act, and if it were could not be effective, for the reasons stated. There was no employment of the plaintiff by the defendant shown, and no liability to be enforced. The cause was tried below without a jury. The judgment of the Municipal Court is reversed and a judgment of nil capiat and for costs in both courts will be entered here against the plaintiff. Reversed and judgment here.